Citation Nr: 0321936	
Decision Date: 08/29/03    Archive Date: 09/04/03	

DOCKET NO.  95-33 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for trigeminal 
neuralgia. 

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

3.  Entitlement to a total disability rating for compensation 
on account of individual unemployability.   


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1970 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board remanded the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for trigeminal neuralgia in December 
1997.

In a signed June 2001 statement the veteran withdrew the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for a 
seizure disorder.  


FINDINGS OF FACT

1.  An October 1990 Board decision denied service connection 
for residuals of a head injury, including trigeminal 
neuralgia.  

2.  Evidence received since the October 1990 Board decision 
is new and bears directly and substantially on the matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the claim.  

3.  Trigeminal neuralgia is related to the veteran's active 
service.  

4.  The veteran's PTSD is manifested by hypervigilance, 
nightmares, flashbacks, difficulty concentrating, 
irritability, and panic attacks, but he is oriented and does 
not have homicidal or suicidal ideation.  

5.  The veteran's service-connected disabilities are PTSD, 
evaluated as 70 percent disabling, and trigeminal neuralgia 
and left eyebrow scar.  

6.  It is demonstrated that the veteran is, as the sole 
result of his service-connected disabilities, precluded from 
all forms of substantially gainful employment consistent with 
his education and prior work history.  


CONCLUSIONS OF LAW

1.  The October 1990 Board decision is final; new and 
material evidence has been received and the claim of 
entitlement to service connection for trigeminal neuralgia is 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 
7104(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).

2.  Trigeminal neuralgia was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2002).

3.  The criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 9411 (2002).

4.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, Part 4 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with statements of the case and supplemental statements of 
the case, as well as a March 2001 letter, informing them of 
the governing legal criteria, evidentiary development under 
the VCAA, the evidence necessary to substantiate the 
veteran's claims, the evidence considered, and the reasons 
for the denial of his claims.  In essence, the matter of 
"which information and evidence, if any, that the claimant is 
to provide to the VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant" has been addressed.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The veteran has been afforded multiple VA examinations and a 
personal hearing, and treatment records have been obtained.  
Therefore, VA has complied with the requirements of the VCAA.  
Given the disposition reached herein, there is no need to 
impart any further deliberation to the applicability of the 
VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Trigeminal Neuralgia

The veteran's earlier claim for service connection for 
residuals of a head injury, including trigeminal neuralgia 
was denied by an October 1990 Board decision.  The evidence 
of record at the time of the October 1990 Board decision 
included service medical records, a statement regarding an 
inservice injury, as well as records of post service medical 
care, including statements from private physicians.  The 
October 1990 Board decision concluded that the time span 
between the veteran's inservice injury and the first 
appearance of trigeminal neuralgia was too great for there to 
be a relationship, especially in light of the lack of 
evidence showing any significant problems shortly following 
the head injury.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under the test established by Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every piece of new evidence is 
'material'; we are concerned, however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."

The additional evidence added to the record reflects further 
opinions providing analysis regarding whether the veteran 
currently has trigeminal neuralgia and the relationship 
between currently manifested trigeminal neuralgia and an 
inservice injury.  

The additional evidence, both by itself and in connection 
with evidence previously assembled, contributes to a more 
complete picture of the circumstances surrounding the onset 
of the veteran's trigeminal neuralgia.  Therefore, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, new and 
material evidence has been submitted and the claim of service 
connection for trigeminal neuralgia is reopened.  

During the veteran's active service he sustained a blow to 
his head.  This injury occurred when he was assisting in 
quelling a disturbance involving an intoxicated individual.  
A February 1988 statement from an officer on active duty 
reflects that he had observed the veteran with his face 
covered in blood after he had been kicked on the left side of 
the face, opening a wide gap over the left eyebrow.

While the report of an April 1998 VA examination indicates 
the examiner's belief that the veteran's complaints of 
trigeminal neuralgia are not consistent with neurological 
evaluation, May and July 1999 statements, of a VA 
neurologist, reflect the unequivocal belief that the veteran 
has trigeminal neuralgia, and the report of an October 2000 
VA examination reflects a diagnosis, with thorough 
explanation, that the veteran has trigeminal neuralgia.  
Therefore, the Board concludes that the evidence is in 
equipoise with respect to whether or not the veteran 
currently has trigeminal neuralgia.  

The May and July 1999 statements of the VA neurologist 
reflect the unequivocal belief that the veteran's trigeminal 
neuralgia is related to the inservice injury to his head.  
While the October 2000 VA neurology examination indicates 
that a relationship is unclear because the injury, in 
service, was to the left temporal region, the evidence 
indicates that the veteran sustained a blow to the head as a 
result of being kicked with a bleeding wound above the left 
eyebrow.  Therefore, the Board concludes that it is at least 
as likely as not that the blow to the veteran's head, 
sustained as a result of being kicked, could have struck his 
mandible as well as the area above the left eyebrow.  With 
consideration of multiple statements from private health care 
providers, as well as a VA neurologist, indicating an 
unequivocal relationship between the veteran's trigeminal 
neuralgia and his active service, as well as the length of 
time between the blow in service and the first diagnosis of 
trigeminal neuralgia, the Board concludes that the evidence 
is in equipoise with respect to whether or not the veteran's 
trigeminal neuralgia is related to his active service.  In 
resolving all doubt in the veteran's behalf, he does 
currently have trigeminal neuralgia that is related to his 
active service.  



PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disabilities adversely affect his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A July 2001 VA hospital discharge summary reflects that the 
veteran presented following an overdose of medication after 
an argument with his wife.  His global assessment of 
functioning (GAF) on admission was 45 and at discharge was 
60.  

The report of a March 2002 VA psychiatric evaluation reflects 
that the veteran reported that he did not go out of or leave 
his home at all.  He reported nightmares and flashbacks, and 
completely avoiding people or any interactions with people.  
He indicated that he was detached from family members, 
including his wife.  He reported symptoms of sleep problems, 
difficulty concentrating, hypervigilance, exaggerated startle 
response, and irritability.  He was anxious.  His mood was 
dysphoric with a flat affect.  His thought process was 
organized, linear, and goal-directed.  He denied any suicidal 
or homicidal ideation, intent, or plan.  There were no 
current auditory, visual, or tactile hallucinations.  Insight 
and judgment appeared to be intact.  The diagnoses included 
PTSD and panic disorder with agoraphobia.  The GAF was 
indicated to be 45.  The assessment included that the veteran 
was reporting worsening symptoms of his PTSD in the prior two 
years.  The examiner indicated that he gave the veteran the 
diagnosis of agoraphobia because of such an intense avoidance 
of people, but was unable to say that agoraphobia was an 
overlapping symptom between PTSD and panic disorder with 
agoraphobia.  The examiner indicated that he was unable to 
separate out the GAF score through the different diagnoses.  

The veteran's service-connected PTSD has been evaluated under 
Diagnostic Code 9411 of the Rating Schedule.  Diagnostic 
Code 9411 provides that a 50 percent evaluation will be 
assigned where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideations, obsessional rituals which interfere with routine 
activity, speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  Gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

While the record reflects that the veteran does not 
experience suicidal ideation or obsessional rituals that 
interfere with routine activity, he does experience a severe 
and intense avoidance of people that effectively prohibits 
his ability to establish and maintain effective 
relationships.  He also experiences unprovoked irritability 
and ongoing panic.  Because of the intense nature of his 
avoidance of people the Board concludes that the evidence is 
in equipoise with respect to whether or not the veteran's 
symptoms that are unable to be dissociated from his PTSD more 
nearly approximate the criteria for a 70 percent evaluation.  
In resolving all doubt in the veteran's behalf, a 70 percent 
evaluation for PTSD is warranted.  

However, a preponderance of the evidence is against a higher 
evaluation because the veteran does not experience any gross 
impairment in thought process, he does not experience 
delusions or hallucinations, he does not have grossly 
inappropriate behavior and is not a persistent danger of 
hurting himself or others.  Further, he does not have memory 
impairment and is able to perform daily living activities.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than 70 percent for PTSD.  

Unemployability

The veteran's service-connected disabilities are PTSD, 
evaluated as 70 percent disabling, and trigeminal neuralgia 
and a left eyebrow scar.  

Total disability ratings for compensation may be assigned, 
when the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16.  Thus, the veteran meets the percentage criteria for 
the assignment of a total rating based upon individual 
unemployability.  

A July 1999 letter from a VA neurologist reflects that it is 
the neurologist's belief that the veteran is unemployable due 
to the amount and severity of his trigeminal neuralgia 
attacks and his belief that the veteran's PTSD problems are 
in a severe stage.  The report of an October 2000 VA 
psychiatric evaluation reflects diagnoses including PTSD.  It 
also reflects the examiner's belief that the veteran was then 
currently unemployable due to symptoms he reported.  The 
report of a March 2002 VA psychiatric examination reflects an 
GAF of 45, and the examiner's comment that he was unable to 
differentiate the GAF between the different diagnoses.

The Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. (DSM-IV), indicates that a GAF of 41 to 50 reflects 
serious symptoms or any serious impairment in social, 
occupational, or school functioning, such as no friends or 
unable to keep a job.

With consideration that various GAF's have been assigned, 
including a GAF of 60 at the time of the veteran's discharge 
from a VA hospital in July 2001, and evidence indicating that 
the veteran is unemployable as a result of his PTSD as well 
as his trigeminal neuralgia, the Board concludes that the 
evidence is in equipoise with respect to whether or not the 
veteran's service-connected disabilities have resulted in 
preventing him from being able to perform in an occupation in 
a substantially gainful manner.  In resolving all doubt in 
the veteran's favor, the Board finds that he is shown to be 
unable to secure or follow a substantially gainful occupation 
because of his service-connected disabilities.  Therefore, 
the assignment of a total rating for compensation based on 
individual unemployability is warranted.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16, and Part 4.  




ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
trigeminal neuralgia is granted and service connection for 
trigeminal neuralgia is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An increased rating of 70 percent, but no higher, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

A total disability rating for compensation on account of 
individual unemployability is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  



____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

